United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3323
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

            Jose Francisco Medina De La Cruz, also known as Spider

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: April 3, 2017
                                Filed: May 23, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      The district court1 sentenced Jose Francisco Medina De La Cruz to 220 months'
imprisonment after a guilty plea to one count of conspiracy to distribute

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. At
his sentencing hearing, De La Cruz presented evidence that his individual
circumstances, particularly the ill health of his daughter, warranted a downward
variance from the suggested Guidelines range of 262 to 327 months, and requested
a ten-year sentence. On appeal, De La Cruz argues that the 220-month sentence
imposed by the district court was substantively unreasonable.

       We review the substantive reasonableness of the sentence imposed for an abuse
of discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
"A sentence is substantively unreasonable if the district court 'fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.'" United States v.
Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (quoting United States v. Watson, 480
F.3d 1175, 1177 (8th Cir. 2007). "Substantive appellate review in sentencing cases
is narrow and deferential; it will be the unusual case when [this court] reverse[s] a
district court sentence–whether within, above, or below the applicable Guidelines
range–as substantively unreasonable." United States v. French, 719 F.3d 1002, 1009
(8th Cir. 2013) (quoting United States v. Kelley, 652 F.3d 915, 918 (8th Cir. 2011).
Where, as here, the district court imposes a sentence below the advisory guidelines
range, "it is nearly inconceivable that the court abused its discretion in not varying
downward still further." United States v. Ali, 799 F.3d 1008, 1033 (8th Cir. 2015)
(quoting United States v. Zauner, 688 F.3d 426, 429 (8th Cir. 2012).

       On appeal, De La Cruz argues that while the sentence imposed by the district
court adequately considered the crime committed, it did not adequately account for
his character and unique propensities and motivations (particularly that he allegedly
committed these offenses not out of greed but rather out of desperation to help his
daughter) as § 3553(a) dictates–that the resulting sentence was greater than necessary
as a result of the district court's failure to properly weigh the factors. He claims the

                                          -2-
district court's failure to vary downward further from the suggested Guidelines
sentence was an abuse of discretion.

        There was no abuse of discretion in this matter. The district court carefully
weighed the evidence presented, including the witness testimony and the parties'
discussion of the § 3553(a) factors at the sentencing hearing and arrived at a below-
Guidelines sentence. That the district court declined to vary further does not indicate
that it did not adequately account for De La Cruz's motivations. We afford the district
court wide latitude to weigh the § 3553(a) factors, assigning some factors greater
weight than others given the complexities of each unique case, in determining an
appropriate sentence. United States v. Adams, 820 F.3d 317, 325 (8th Cir. 2016).
Having carefully reviewed the arguments on appeal, the sentencing transcript and the
district court's sentencing colloquy in this matter, we find the imposed sentence
substantively reasonable.

      For the reasons stated herein, we affirm.
                      ______________________________




                                         -3-